                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS CENTER FOR                                 )
REPRODUCTIVE HEALTH, et al.,                       )
                                                   )
     Plaintiffs,                                   )
                                                   )          NO. 3:20-cv-00501
v.                                                 )
                                                   )          JUDGE CAMPBELL
HERBERT H. SLATERY, et al.,                        )          MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )


                                              ORDER

        Pending before the Court is Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 6).

 The Court will hold a hearing on the Motion on July 24, 2020, at 10:00 a.m. Should the parties

 decide to submit the Motion to the Court for decision based on the filings, they shall file a notice

 to that effect on or before July 20, 2020, and the Court will cancel the hearing.

         If either party decides to proceed with the hearing, the following shall apply. Absent

 extraordinary circumstances, the hearing will conclude on the date set. The parties shall file, by

 noon on July 21, 2020, the following: (1) witness lists; (2) exhibit lists; (3) any supplemental

 affidavits or declarations; (4) any depositions and/or deposition designations; (5) any

 stipulations; (6) any motions in limine; and (7) any supplemental briefs. No witness shall testify

 live at the preliminary injunction hearing unless the party calling such witness to testify has

 identified and made that witness available for a deposition prior to the hearing.

        It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00501 Document 37 Filed 07/14/20 Page 1 of 1 PageID #: 721
